Citation Nr: 0610950	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  02-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for keloid scars of 
the left hand, wrist, and upper left arm, rated 10 percent 
disabling prior to October 15, 2001, and separately rated 10 
percent for the left upper arm and 10 percent disabling for 
the left hand since then.

2.  Entitlement to an increased rating for residuals of a 
left fourth metacarpal fracture, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1996 to February 
2000.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia, that denied an increased rating for keloid scars on 
the left upper arm, left hand, and left wrist, evaluated 
together as 10 percent disabling.  The decision also proposed 
to reduce to noncompensable a 10 percent rating for residuals 
of a left fourth metacarpal fracture.  The veteran appealed 
for increased ratings for the scars, for a separate 10 
percent evaluation for disfigurement of the left hand, and 
for an increased rating for left fourth metacarpal fracture 
residuals.

The Board remanded the case for additional development in 
December 2003.

In an October 2005 decision, VA's Appeals Management Center 
(AMC) granted a separate 10 percent rating for a scar of the 
left hand, effective from October 15, 2001, continued a 10 
percent rating for the left upper arm, and continued a 10 
percent rating for a left fourth metacarpal fracture.  

The appeal is REMANDED to the RO.  VA will notify the veteran 
of any further action required.


REMAND

In March 2006, the veteran indicated his desire to provide 
testimony at a hearing before a Veterans Law Judge at the RO.  

The case is therefore remanded to the RO for the following 
action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Veterans Law 
Judge at the RO.  All correspondence 
pertaining to this matter should be 
associated with the claims folder. 

Thereafter, if otherwise in order, the claims file should be 
returned to the Board for appellate review.  The Board 
intimates no opinion as to the outcome of this case. No 
action by the veteran is required until he is so informed.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



